               Case 3:18-cv-01048-SDD-RLB Document 1            11/28/18 Page 1 of 7


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF LOUISIANA

JOHNETTE TOCE and ERIC TOCE,                      §
                                                  §
          Plaintiff,                              §
                                                  §
v.                                                §
                                                  §   Civil Action No. __________________.
HAYS COMPANIES, CARGILL MEAT                      §
LOGISTICS SOLUTIONS, INC., and                    §
VICTOR T. COX,                                    §
                                                  §
          Defendants,                             §

                                NOTICE OF REMOVAL OF ACTION
                                UNDER 28 U.S.C. § 1446 DIVERSITY

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

          Please take notice that Defendant Cargill Meat Logistics Solutions, Inc., (“Defendant”),

hereby remove to this Court the state court action described herein.

     I.        Background

          1.      On August 8, 2018, an action was commenced in East Baton Rouge Parish styled

Johnette Toce and Eric Toce v. Hays Companies, Cargill Meat Logistics Solutions, Inc., and Victor

T. Cox, Docket No. C-672210 SEC.22 (the “State Court Action”). A copy of Plaintiff’s Original

Petition for Damages is attached hereto as Exhibit A.

          2.      Cargill was served with the State Court Action on October 29, 2018.         (See

Exhibit B) On November 12, 2018, Defendants filed an Answer (See Exhibit C)

          3.      In their Complaint, Plaintiffs brought negligence claims against the Defendants

based on a vehicular accident that allegedly occurred on August 6, 2017.

          4.      This action is a civil action of which this Court has original jurisdiction under

28 U.S.C. § 1332 and is one which may be removed to this Court by Defendants pursuant to the

provisions of 28 U.S.C § 1332(a) and 28 U.S.C. § 1441 in that it is a civil action between citizens



Defendant’s Notice of Removal                                                                Page 1
               Case 3:18-cv-01048-SDD-RLB Document 1               11/28/18 Page 2 of 7


of different states, and the amount in controversy exceeds the sum of $75,000.00 exclusive of

interest and costs.

          5.       Defendants are removing this case within the 30-day period stipulated by the rules.

          6.       All pleadings, process, orders, and all other filings in the state court action are

attached to this notice as required by 28 U.S.C. § 1446(a). (Exhibit D)

          7.       In accordance with 28 U.S.C. § 1441(a), this matter is being removed to the

U.S. District Court for the Middle District of Louisiana because this Court is the Court for the

district and division embracing the place where such action is pending, i.e., East Baton Rouge

Parish, Louisiana.

          8.       Defendant will promptly file a copy of this notice of removal with the clerk of the

state court in which the action is pending.

    II.         There is a complete diversity of citizenship between the Plaintiffs and Defendants.

          9.       The Federal Rules provide that a defendant may remove any civil action filed in

state court where there is complete diversity of citizenship between the defendants and the

plaintiffs. 28 U.S.C. § 1441(a) and (b).

          10.      Complete diversity exists here because none of the Defendants have the same state

of residency as the Plaintiffs.

          11.      Plaintiffs are Louisiana residents.

          12.      Defendant Cargill Meat Logistics Solutions, Inc. is a Kansas corporation with a

principal place of business of Wichita, Kansas

          13.      Defendant Victor T. Cox is an individual and is a resident of Georgia.

          14.      Defendant The HG Group, Inc. f/k/a The Hays Group, Inc. d/b/a Hays Companies

is a Minnesota corporation with a principal place of business of Minneapolis, Minnesota.




Defendant’s Notice of Removal                                                                   Page 2
             Case 3:18-cv-01048-SDD-RLB Document 1                   11/28/18 Page 3 of 7


    III.         The amount in controversy is in excess of $75,000.

           15.      When a plaintiff does not plead an amount in controversy, a defendant may

establish it by demonstrating that the claims are likely above $75,000 in sum or value, or by setting

forth the facts in controversy that support a finding of the requisite amount. Gebbia v. Wal-Mart

Stores, Inc., 233 F.3d 880 (5th Cir. 2000). Removal is appropriate because it is facially apparent

from the Petition and apparent from the exhibits attached to this Notice that the amount in

controversy exceeds $75,000.

           16.      Plaintiffs have failed to specify that the amount in controversy is less than $75,000

as is required by Louisiana Code of Civil Procedure article 893(A)(1). That section provides that

while no specific monetary amount of damages shall generally be included in the allegations or

prayer for relief, “if a specific amount of damages is necessary to establish . . . the lack of

jurisdiction of federal courts due to insufficiency of damages . . . a general allegation that the claim

exceeds or is less than the requisite amount is required.” La. C.C.P. Art. 893(A)(1) (emphasis

added). Failure to include such an allegation is a factor that should be considered by the federal

court. See Tolar v. Greif, Inc., No. 12-6-FJP-SCR, 2012 WL 689164, at *4 (M.D. La. Feb. 9,

2012).

           17.      Plaintiffs also refused to stipulate that the amount in controversy is less than

$75,000 when asked to do so. (Exhibit E) See Blackburn v. Jones, 2012 WL 832359 (M.D. La.

Feb. 8, 2012) (plaintiff’s refusal to stipulate that damages were less than $75,000 was evidence

that the required amount in controversy was satisfied). In fact, Plaintiffs’ counsel affirmatively

represented that the medical expenses alone were over $75,000 and that Ms. Toce had undergone

at least one back surgery and needed a surgery to her neck. (Exhibit E)

           18.      Plaintiffs claim that Ms. Toce was injured when Defendant Cox “carelessly

slammed into the rear of the 2015 BMW [in which she was a passenger]. This impact was so great,



Defendant’s Notice of Removal                                                                      Page 3
           Case 3:18-cv-01048-SDD-RLB Document 1                  11/28/18 Page 4 of 7


and the BMW suffered damages so extensive, that it was inoperable and had to be towed from the

scene.” (Petition at ¶ 5)

        19.     Plaintiffs claim the following damages for Johnette Toce:

                a. Sever and painful personal injuries to the bones, muscles, ligaments, tendons,

                    nerves, blood vessels, and other structures of her face, head, neck, back,

                    shoulders, chest, arms, legs, knees, and other parts of her body, including but

                    not limited to, injures to her nervous systems, psyche and the other systems of

                    her body (Petition at ¶ 7);

                b. Extreme anxiety, mental anguish and torment (Petition at ¶ 7);

                c. Excruciating physical pain and suffering (Petition at ¶ 7);

                d. An intervertebral annual tear (Petition at ¶ 7);

                e. Disc herniations in her lumbar spine (Petition at ¶ 7);

                f. Disc bulge with nerve impingement in her cervical spine (Petition at ¶ 7);

                g. Severe physical pain (Petition at ¶ 7);

                h. Keen mental anguish (Petition at ¶ 7);

                i. Extensive medical and related expenses in the past (Petition at ¶¶ 7 and 10);

                j. Medical and related care in the future, potentially including surgeries and

                    hospitalizations (Petition at ¶¶ 7 and 10);

                k. Being handicapped in her activities of daily living (Petition at ¶ 7);

                l. Requiring other persons to care for her basic needs (Petition at ¶ 8);

                m. Requiring other persons to perform the normal household chores and lawn care

                    duties that she otherwise would have done herself in the past and future (Petition

                    at ¶ 8);

                n. Permanent disfigurement (Petition at ¶ 7);



Defendant’s Notice of Removal                                                                   Page 4
            Case 3:18-cv-01048-SDD-RLB Document 1                             11/28/18 Page 5 of 7


                  o. Permanent disability (Petition at ¶ 7);

                  p. Permanent loss of life enjoyment (Petition at ¶ 7);

                  q. Loss of enjoyment of love, society, affection, and normal marital relations of

                       her husband (Petition at ¶ 10);

                  r. Serious impact to her family life (Petition at ¶ 10); and

                  s. Loss of her ability to secure health, life, and/or disability insurance, or a

                       dramatically increased cost for insurance (Petition at ¶ 12).

Plaintiffs have also alleged the following damages for Eric Toce:

                  t. Prevention from enjoying the love, society, affection, and normal marital

                       relations (Petition at ¶ 11); and

                  u. Serious impact to his family life in the past and future (Petition at ¶ 11).

Plaintiffs have also requested attorney’s fees (Petition at p.6). 1

         20.      The claimed damages are, by a preponderance of the evidence, likely to exceed the

jurisdictional threshold of $75,000. See, e.g., Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880 (5th

Cir. 2000) (motion to remand was properly denied when plaintiff alleged injuries to right wrists,

left knee and patella, and upper and lower back). Plaintiffs claim that Ms. Toce suffered injuries

to multiple body systems (skeletal, muscular, nervous, and circulatory) over nearly her entire body

(face, head, neck, back, shoulders, chest, arms, legs, knees, and other parts of her body). (Petition

at ¶ 7) These alleged injuries include multiple spinal injuries including an intervertebral annual

tear, multiple disc herniations in her lumbar spine, and a disc bulge with nerve impingement in her

cervical spine. (Petition at ¶ 7) Plaintiffs also allege pain, mental anguish, disfigurement, and a




1
 Further, the Plaintiffs have admitted, by demanding a jury trial, their damages exceed $50,000. See La. C.C.P. Art.
1732(A)(1) (“A trial by jury shall not be available in . . . [a] suit where the amount of no individual petitioner’s cause
of action exceeds fifty thousand dollars exclusive of interest and costs . . .”).



Defendant’s Notice of Removal                                                                                     Page 5
            Case 3:18-cv-01048-SDD-RLB Document 1               11/28/18 Page 6 of 7


host of other categories of damages. Plaintiffs claim that these alleged damages exceed $75,000.

(Exhibit E)

    IV.         All Defendants have consented to removal.

          21.      The HG Group, Inc. f/k/a The Hays Group, Inc. d/b/a Hays Companies has

consented to removal. (Exhibit F)

          22.      Victor T. Cox has consented to removal. (Exhibit G)

                                                      Respectfully submitted,


                                                      /s/ James R. Nieset, Jr.
                                                      James R. Nieset, Jr.
                                                      Louisiana Bar No. 24856
                                                      jnieset@phjlaw.com
                                                      PORTEOUS HAINKEL JOHNSON
                                                      704 Carondelet Street
                                                      New Orleans, Louisiana 70130
                                                      Tel: 504/581-3838
                                                      Fax: 504/412-6353


                                                      /s/ Christy Amuny
                                                      Christy Amuny
                                                      Louisiana Bar No. 32973
                                                      camuny@germer.com
                                                      GERMER PLLC
                                                      550 Fannin, Suite 400
                                                      Beaumont, Texas 77701
                                                      Tel: 409/654-6700
                                                      Fax: 409/835-2115

                                                      COUNSEL FOR DEFENDANT
                                                      CARGILL MEAT LOGISTICS SOLUTIONS, INC.,




Defendant’s Notice of Removal                                                             Page 6
           Case 3:18-cv-01048-SDD-RLB Document 1              11/28/18 Page 7 of 7


                                CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of November, 2018, a true and correct copy of the

foregoing document was served through the court’s electronic filing system through ECF

notifications upon:

 André F. Toce
 Jessica L. Yaeger
 THE TOCE FIRM, APLC
 969 Coolidge Boulevard
 Lafayette, LA 70503
 (866) 306-9336 - FAX
 andre@toce.com
 Jessica.yaeger@toce.com


                                            By: /s/ James R. Nieset, Jr.
                                              James R. Nieset, Jr.




Defendant’s Notice of Removal                                                            Page 7
